A message from our CEO Dear Associates, I’ve had a professional relationship with Russell for more than 25 years, and without question ours has always been a relationship business. Clients build long-term relationships with us because they trust Russell to do the right thing, and I believe it has always been one of the key ingredients of our long term success. Our core value of behaving with non-negotiable integrity is at the heart of these trust relationships, and that means that your actions every day are vitally important to our business success. Every day, every Russell associate must adhere to the highest standards of professional and ethical conduct, and we must be sensitive to situations that may give rise to an actual conflict or the appearance of a conflict with our clients’ interests, or that have the potential to cause damage to our clients and to our reputation. The Global Code of Conduct and your regional Code of Ethics are designed to guide and support you in your commitment to non-negotiable integrity, and I encourage you to please take the time to read them thoroughly; learn the rules and the principles behind them, and understand how your actions can continue to build our clients’ trust and confidence in Russell. Thank you for the important role you play in earning our clients’ trust and maintaining our reputation for non-negotiable integrity. Sincerely, Len Brennan President and CEO Russell Investments UNITED STATES
